DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   IN RE: STEVEN BENTON AUBREY

                               No. 4D22-231

                            [August 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William Haury, Jr., Judge; L.T. Case No. FMCE21-
11717.

   Steven Benton Aubrey, Wilton Manors, pro se.

   No appellee.

PER CURIAM.

    We reverse a final order denying a name change under section 68.07,
Florida Statutes (2021). “When a court denies a facially sufficient petition
for name change, the court must provide the factual basis for doing so.”
In re Williams, 335 So. 3d 145, 145 (Fla. 4th DCA 2022). A conclusory
order without an articulated factual basis is insufficient to support the
denial of a name change. See Medina v. State, 310 So. 3d 426, 427 (Fla.
4th DCA 2021); In re Zimmer, 207 So. 3d 1006, 1007 (Fla. 4th DCA 2017);
Barton v. Cir. Ct. of Nineteenth Jud. Cir., 659 So. 2d 1262, 1263 (Fla. 4th
DCA 1995). Here, the trial court did not find that appellant’s petition was
filed with an ulterior or illegal purpose. Although the final order stated
that the petition was denied “so as not to invade the property rights of
judgment creditors,” the order failed to provide a factual basis explaining
how the name change would violate those property rights. On remand,
the trial court may take into consideration events subsequent to the filing
of the petition, such as appellant’s arrest on criminal charges arising out
of Texas.

   Reversed and remanded.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.